Citation Nr: 1430359	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative osteoarthritis of the left knee from March 14, 2007, to October 7, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected status post left knee arthrotomy prior to October 7, 2008.
 
3.  Entitlement to an evaluation in excess of 30 percent for the service-connected left knee total arthroplasty (hereinafter "left TKA") from December 1, 2009.

4.  Entitlement to a total disability evaluation based on individual  unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, jurisdiction of the claims was transferred to the Detroit RO.

In March 2009, the RO awarded an increased 30 percent rating for the status -post arthrotomy retroactive to March 14, 2007; the claim remained in controversy as less than the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the same decision, service connection was awarded for a left TKA and assigned a temporary total evaluation for the period from October 7, 2008, to December 1, 2009; thereafter, a 30 percent evaluation was assigned effective December 1, 2009 (the one year following implantation of prosthesis after initial grant of the one month total rating).  The separate evaluations for degenerative arthritis and status post arthrotomy of the left knee were discontinued as of October 7, 2008.  The issues on appeal have been recharacterized accordingly on the cover page of the instant decision.

The matters were previously before the Board in March 2011 and July 2012 and remanded for further development and adjudication.  The claims have been returned to the Board and are ready for appellate disposition.





FINDINGS OF FACT

1.  From March 14, 2007, to October 7, 2008, the service-connected degenerative osteoarthritis of the left knee was not productive of limitation of flexion to 30 degrees or limited of extension to 5 degrees.  

2.  Prior to October 7, 2008, the Veteran was receiving the maximum schedular rating for recurrent subluxation or lateral instability of the left knee; there was no evidence of ankylosis or impairment of the tibia and fibula to warrant a higher rating under other rating criteria for the knee and leg.  

3.  From December 1, 2009, the Veteran's left TKA has been productive of chronic residuals consisting of severe painful motion and weakness. 

4.  The service-connected disabilities are rated as follows: left TKA, rated at 60 percent disabling (awarded in the instant decision); right knee sprain, rated as 10 percent disabling; bilateral chronic tinea pedis with onychomycosis, noncompensable; surgical scar left knee 10 centimeters, noncompensable; and surgical scar left knee 12 centimeters, noncompensable.   The combined evaluation is 70 percent (employing the bilateral factor of 6.4 percent for diagnostic codes 5024 and 5055) effective from December 1, 2009. TDIU

5.  The service-connected knee disabilities are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative osteoarthritis of the left knee from March 14, 2007, to October 7, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

2.  The criteria for an evaluation in excess of 30 percent for the service-connected status post left knee arthrotomy prior to October 7, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2013).  

3.  The criteria for a 60 percent evaluation, and no higher, for the service-connected  left TKA have been met from December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2013).  

4.  The criteria for the assignment of a TDIU rating by reason of service-connected disabilities are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claim pertaining to degenerative osteoarthritis of the left knee arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA provided adjudication notice with respect to the claims for status post left knee arthrotomy, left TKA, and TDIU in August 2007, July 2008 (contained the specific rating criteria for the knee and leg), November 2008, and January 2013. 
 
VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran appealed the decision that assigned the initial 10 percent rating for degenerative osteoarthritis of the left knee and the Board will now consider whether a higher evaluation is warranted for the left knee disability at any stage since the effective date of service connection.  See Fenderson, supra.   The same decision (November 2007) continued the 10 percent rating for status post left knee arthrotomy.  

As noted in the Introduction, in March 2009, the RO awarded an increased 30 percent rating for the status -post arthrotomy retroactive to March 14, 2007; the claim remained in controversy as less than the maximum benefit available was awarded.  See AB, supra.  The RO additionally awarded service connection for a left TKA and assigned a temporary total evaluation for the period from October 7, 2008, to December 1, 2009; thereafter, a 30 percent evaluation was assigned effective December 1, 2009 (the one year following implantation of prosthesis after initial grant of the one month total rating).  

As delineated above, prior to October 7, 2008, the Veteran's service connected left knee was assigned a 10 percent rating for degenerative arthritis under Diagnostic Code 5260 and a 30 percent for instability under Diagnostic Code 5257.  The separate evaluations for degenerative arthritis and status post arthrotomy of the left were discontinued as of October 7, 2008.  The Board shall first consider these ratings.  To ensure that each separate disability involving the left knee was evaluated properly prior to October 7, 2008, the Board shall consider the service-connected symptomatology involving the left knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial rating in excess of the currently assigned 10 percent for degenerative osteoarthritis or rating in excess of 30 percent for instability under any Diagnostic Code applicable for rating knee disorders, or any combination thereof prior to October 7, 2008.  38 C.F.R. § 4.7. 

Turning first to disability due to instability (status post left knee arthrotomy), the Board finds that the Veteran was rated as 30 percent for recurrent subluxation or lateral instability, which is the maximum schedular rating under Diagnostic Code 5257.  38 C.F.R. §  4.71a.   The Board noted the complaints of pain experienced in his knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's status post left knee arthrotomy.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262.  38 C.F.R. § 4.71a.

The Veteran's left knee degenerative osteoarthritis was rated on limitation of motion.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that prior to October 7, 2008, flexion was at worse limited to 110 degrees upon VA examination in September 2007.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, even when considering that pain began at 90 degrees, which would require flexion limited to 30 degrees.  The Board notes that private medical records show flexion was limited to 130 degrees in August 2007 and January 2008, and 120 degrees in July 2008.  

Extension was repeatedly full, which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for an initial rating in excess of 10 percent for limited flexion or an additional separate rating  based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, the Veteran did not have any additional loss of limitation of motion during repetitive testing on VA examination in 2007.  There was no evidence of fatigability, incoordination, or weakness of the knee.  The complaints of pain are clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension.  

As such, based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted prior to October 7, 2008, for left knee degenerative arthritis productive of limitation of flexion under Diagnostic Codes 5003 and 5260.  A separate rating for limitation of extension is also not warranted under Diagnostic Code 5261.  Prior to October 7, 2008, the Veteran was receiving the maximum schedular rating for status post left knee arthrotomy productive of instability.  There were no findings of ankylosis or impairment of the fibula or tibia to warrant a higher rating under other applicable rating criteria for the knee and leg.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal prior to October 7, 2008.  38 C.F.R. § 4.71a; see Fenderson, supra.  

As previously noted, the ratings for osteoarthritis and status post left knee arthrotomy were discontinued as of October 7, 2008.  A 100 percent evaluation was assigned effective October 7, 2008, for left TKA.  Thereafter, a 30 percent rating was assigned effective from December 1, 2009.  

Under Diagnostic Code 5055, for one year following implantation of prosthesis a 100 percent rating is assigned.  The 100 percent rating is continued for one year after the initial grant of the one month total rating.  Thereafter, the minimum rating is 30 percent.  A 60 percent rating is assigned for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the  affected extremity.  38 C.F.R. § 4.71a.

The Board finds that from December 1, 2009, the Veteran's left TKA is more properly rated as 60 percent disabling for chronic residuals consisting of severe painful motion and weakness.  A 60 percent rating is the maximum schedular rating available for TKA after the one year following implantation of prosthesis. 

The pertinent evidence shows the Veteran complained of pain at rest and swelling on VA examination in June 2009.   Range of motion was from zero to 100 degrees.  The Veteran used a cane for ambulation.  Orthopedic treatment notes dated in 2009 show continued complaints of pain, persistent swelling, and giving out of the left knee.  Flexion ranged between 110 and 120 degrees.   Lay statements from the Veteran's friends, family, and wife show he was in constant pain.  They witnessed swelling and giving of the knee, as well as him limping and using a cane.  The Veteran's wife further indicated he used medication to control the pain.  He was also unable to stand and sit for prolonged periods of time.  The December 2013 VA examiner noted complaints of daily pain and swelling.  The Veteran limped and had to use a cane for ambulation.  Motion was from 20 to 100 degrees with pain.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee disability picture is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left knee reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), limitation of flexion, limitation of extension, and instability of the knee.  Diagnostic Codes 5257, 5260, 5261.   Even considering the Veteran's complaints of pain prior to October 7, 2008, he did not even meet the criteria for a compensable rating for limitation of flexion.  There was no evidence of limitation of extension.  The Veteran was receiving the highest rating for instability of the left knee.  The left knee was not ankylosed and there was no evidence of impairment of the tibia or fibula to warrant a higher rating under applicable criteria. Separate ratings for osteoarthritis and instability were discontinued once the Veteran underwent the left TKA.  From December 1, 2009, the Board has awarded a 60 percent rating for chronic pain and weakness of the leg following TKA, which is the maximum schedular rating.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


TDIU

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for: left TKA, rated at 60 percent disabling (awarded in the instant decision); right knee sprain, rated as 10 percent disabling; bilateral chronic tinea pedis with onychomycosis, noncompensable; surgical scar left knee 10 centimeters, noncompensable; and surgical scar left knee 12 centimeters, noncompensable.   The combined evaluation is 70 percent (employing the bilateral factor of 6.4 percent for diagnostic codes 5024 and 5055) effective from December 1, 2009.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected knee disabilities, which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record documents that the Veteran worked for more than 30 years, most recently from 2001 to 2008 at Ford Motor Company as a Supervisor, in the automotive industry.  He last worked full-time in June 2008 and became disabled as of July 2008.  The Veteran was involuntarily released from his position as Supervisor due to a decline in his yearly performance ratings.  The decline was due to his inability to keep pace with the demands of the workload because of his knee disabilities.  In a February 2013 statement, the Veteran indicated that his position as Floor Supervisor was very demanding and rigorous, which required him to be on his feet for 9 to 12 hours per day, walking up and down stairs and ramps, kneeling, bending, climbing over conveyors and other obstacles, and crawling under vehicles.  The Board notes that employment information was not received from Ford Motor Company; however, the Veteran informed VA that the Wayne Assembly Plant was closed and was no longer in production.  

Medical evidence of record shows the Veteran suffers from constant left knee pain and occasional swelling, walking with a pronounced limp, uses a cane for ambulation, and has experienced his knee giving out or locking while walking.  As indicated above, a 60 percent rating has been awarded for the service-connected left TKA, due to such symptoms as chronic residuals consisting of severe painful motion and weakness.  38 C.F.R. § 4.71a.

While the Board acknowledges that the December 2013 VA examiner found the Veteran was not precluded from light duty sedentary work, there was no consideration as to the Veteran's work history and training, i.e. he worked for over 30 years in the automotive industry, the last seven years of his employment as a Floor Supervisor.  The examiner did not set forth the types of sedentary employment that remained feasible given the Veteran's inability to sit for prolonged periods of time as well.  The Veteran also only had one year of college education.  There is no indication in the file that he has had any other vocational training aside from his previous employment.  See Veteran's  February 2013 statement.  

In sum, the Board finds the evidence shows that a TDIU rating by reason of service-connected knee disabilities is warranted.  38 C.F.R. § 3.102.   


ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative osteoarthritis of the left knee from March 14, 2007, to October 7, 2008, is denied.

Entitlement to an evaluation in excess of 30 percent for the service-connected status post left knee arthrotomy prior to October 7, 2008, is denied.
 
Entitlement to a 60 percent evaluation, and no higher, for the service-connected left TKA from December 1, 2009, is granted subject to the controlling regulations governing monetary awards.



Entitlement to TDIU is granted.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


